DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 11/10/2021 has been entered.
Response to Amendment
3.	This office action is responsive to applicant’s amendment filed on 11/10/2021. Claims 1-3, 5-8, 11-13, 21-23, 25-32 were pending. Claims 1, 31 were amended. Claims 4, 9-10, 14-20, 24 were cancelled by applicants. Claim 32 was a new claim.  Claims 8, 11-13, 21-23, 25-29 were withdrawn.  It is noted that claims 8, 11-13, 21-23, 25-29 were cancelled by the examiner’s amendment as discussed below.
Response to Arguments
4.	The examiner withdrawn the previous ground of rejection under 35 U.S.C 112(a) based on the decision by the Patent Trial and Appeal Board mailed out on 09/15/2021.

	Regarding to previous ground of rejection under 35 U.S.C 102(a)(1) and/or 102(a)(2) as being anticipated by Mayfield (US 2011/0233169), the applicants stated:
“Applicant respectfully traverses because Mayfield does not disclose or suggest oxidatively etching an implant that does not comprise micrometer-sized structures using the presently recited mixed etching composition with a pH of 7 to 8, comprising hydrogen peroxide, a base, and water. Applicant also traverses because the presently claimed method does not comprise the use of a strong acid, which further distinguishes it from Mayfield’s disclosure.
In its Decision, the PTAB affirmed the previous anticipation rejection on the grounds that Applicant had not previously “explain[ed] why the recited ‘preparing’ and ‘oxidatively etching’ steps are distinguished from the prior art.” See page 8 of the Decision. The Decision also indicated that Applicant’s previous arguments regarding the one-step nature of the presently claimed invention was “incommensurate in scope with the open-ended language of claim 1 which does not recite the simultaneous|] formation of the structures as Appellant argues, nor does it exclude an additional acid etching step as the process in Mayfield.” See page 9 of the Decision.
Applicant respectfully submits that the present claim amendments and arguments address the concerns raised in the Decision and illustrate that the presently claimed invention is not anticipated or rendered obvious by Mayfield.
As an initial matter, the present claims recite oxidatively etching an implant that does not comprise micrometer-sized structures using the presently recited mixed etching solution. The present claims further recite that the hierarchical surface structures of the titanium or titanium alloy implant are formed by the oxidatively etching.
Mayfield does not disclose or suggest the “oxidatively etching” step above, because the implant in Mayfield contains micrometer-sized structures prior to its exposure to the etching solution therein. Paragraph Nos. [0035]-[0036] of Mayfield describe that roughening treatments are used on the implants therein prior to etching. The roughening treatments are described in Paragraph No. [0035] of Mayfield and refer to acid etching to “form a microscale roughened surface at step 702.” Mayfield defines “microscale” as being “for example, 1 micron to 100 microns.” It is this roughened implant that is exposed to etching (see Paragraph No. [0036] of Mayfield).
On the other hand, the presently claimed “oxidatively etching” step recites that the step is performed on “an implant that does not comprise the micrometer-sized structures.” This permits for the formation of the presently recited hierarchical structures via this step, which is also recited in the present claims. This embodiment of the presently claimed invention is not disclosed or suggested in Mayfield, which requires the formation of microscale roughness on its implant prior to etching.
With respect to the presently claimed recitation that "the hierarchical surface structures of the titanium or titanium alloy implant are formed by the oxidatively etching,” Applicant respectfully submits that, when combined with the claim recitation that the implant that is etched does not comprise the micrometer-sized structures, this aspect of the claims provides for the one-step formation of the hierarchical structures that the Decision indicated was missing from the previous version of the claims.
Applicant therefore respectfully submits that the “oxidatively etching” step in the presently claimed invention is not disclosed or suggested in Mayfield, thereby addressing this aspect of the Decision.
In addition, the present claims recite that “the method does not comprise the use of a strong acid.” By avoiding the use of a strong acid, detriments such as harmfulness to humans, environmental pollution, and the possible requirement of several washing processes can be avoided. See page 3 of the present specification. Insofar as the etching steps in Mayfield could have used a strong acid, this aspect of the claimed invention addresses the position set forth in the Decision that the claims previously did not exclude the “additional acid etching step as the process in Mayfield.””
	The applicant’s amendment along with the remark were sufficient to overcome the examiner previous ground of rejection under 35 U.S.C 102(a)(1) and/or 102(a)(2) as being anticipated by Mayfield.  The applicant’s amendment along with the remark were sufficient to overcome the examiner’s previous ground of rejection under 35 U.S.C 103.
Election/Restrictions
5.	This application is in condition for allowance except for the presence of claims 8, 11-13, 21-23, 25-29 directed to invention non-elected without traverse.  Accordingly, claims 8, 11-13, 21-23, 25-29 have been cancelled (See Examiner’s Amendment below).
EXAMINER'S AMENDMENT
6.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
7.	The application has been amended as follows: 
	In the claims
	Please cancel claims 8, 11-13, 21-23, 25-29.

Allowable Subject Matter
8.	Claims 1-3, 5-7, 30-32 allowed.
9.	The following is an examiner’s statement of reasons for allowance: The cited prior arts fail to disclose or suggest preparing a mixed etching composition with a pH of 7 to 8, comprising hydrogen peroxide, a base, and water; and
oxidatively etching an implant that does not comprise the micrometer-sized structures, the implant being made of titanium or a titanium alloy, by immersing the same in the mixed etching composition in such way that the hierarchical surface structures of the titanium or titanium alloy implant are formed by the oxidatively etching, and wherein hierarchical surface structures comprising (a) micrometer-sized sponge-like network structures of at least 1 micrometer and (b) continuous or discontinuous line-shaped open channel-shaped nanometer-sized bumps less than 100 nanometers formed on the micrometer-sized structures above, and
wherein the hierarchical surface structures of the titanium or titanium alloy implant lead to increasing the contact and/or binding areas with cells and increasing the titanium or titanium alloy implant’s surface adsorption of protein or growth factor present in a body fluid, as well as promoting adhesion, proliferation or differentiation of cells as compared to an implant without 
10.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH X TRAN whose telephone number is (571)272-1469. The examiner can normally be reached Monday-Thursday; every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G Norton can be reached on 571-272-1465. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 

BINH X. TRAN
Examiner
Art Unit 1713



/BINH X TRAN/Primary Examiner, Art Unit 1713